Petitions for Writ of Habeas Corpus Denied and Memorandum Opinion filed
October 13, 2016.




                                                In The

                          Fourteenth Court of Appeals

                                         NO. 14-16-00793-CV
                                         NO. 14-16-00794-CV
                                         NO. 14-16-00795-CV
                                         NO. 14-16-00796-CV



                      IN RE EDWARD ROY NEWSOME, Relator


                                ORIGINAL PROCEEDING
                               WRIT OF HABEAS CORPUS1
                                  Harris County, Texas

                                MEMORANDUM OPINION



        1
          Relator filed four petitions for writ of habeas corpus related to the following trial court cause
numbers: (1) 2005-06163 in the 234th District Court of Harris County; (2) 2012-24410 in the 151st
District Court of Harris County; (3) 2014-69225 in the 152nd District Court of Harris County; and (4)
2016-44121 in the 189th District Court of Harris County.
      On October 5, 2016, relator Edward Roy Newsome filed four petitions for
writ of habeas corpus in this court. See Tex. Gov’t Code Ann. § 22.221 (West
2004); see also Tex. R. App. P. 52.

      An original habeas corpus proceeding is a collateral attack on a contempt
order. Ex parte Rohleder, 424 S.W.2d 891, 892 (Tex. 1967) (orig. proceeding).
The contemnor bears the burden of showing that he is entitled to relief. In re
Chaumette, 439 S.W.3d 412, 415 (Tex. App.—Houston [1st Dist.] 2014, orig.
proceeding). Relator has not filed with his petitions copies of the contempt or
commitment orders under which he is restrained of liberty, or any other documents
material to his claims for relief. See Tex. R. App. P. 52.3(k)(1); 52.7(a).

      Relator has not shown that that he is entitled to habeas corpus relief.
Accordingly, we denied his petitions for writ of habeas corpus.



                                   PER CURIAM

Panel consists of Justices Jamison, McCally, and Wise.




                                          2